EXHIBIT 10.5

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”), entered into and effective as of
December 21, 2012, is by and between NEWSOURCE REINSURANCE COMPANY, LTD., a
company organized under the laws of Bermuda (the “Company”), and the undersigned
investor, by itself or through a direct or indirect subsidiary (“Investor”).

 

RECITALS

 

WHEREAS, Investor has agreed to make a capital contribution to the equity
capital of the Company in the amount of Two Million Dollars (US$2,000,000) (the
“Capital Contribution”), in exchange for which the Company has agreed to issue
to Investor a specified number of Common Shares, par value US$1.00 per share of
the Company (the “Common Shares”).

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
obligations and agreements contained herein, Investor and the Company, intending
to be legally bound, hereby agree as follows:

 

1.                                      Purchase and Sale of Common Shares. 
Subject to the terms and conditions set forth herein and in that certain
Shareholders’ Agreement, to be entered into by Investor, ARNS, Inc., a Delaware
corporation and the Company (as the same may be amended, supplemented and/or
otherwise modified from time to time, and including any schedules or exhibits
thereto, the “Shareholders’ Agreement”), Investor irrevocably agrees to make the
Capital Contribution to the equity capital of the Company in immediately
available funds via wire transfer to the account designated on Schedule A
attached hereto.  In full and complete consideration for the Capital
Contribution made by Investor, the Company agrees to issue to Investor 2,000,000
Common Shares.

 

2.                                      Execution of the Shareholders’
Agreement.  In connection with the consummation of the subscription made
hereunder, Investor shall deliver to the Company an executed counterpart
signature to the Shareholders’ Agreement, and in connection therewith, agrees to
become a Shareholder (as such term is defined in the Shareholders’ Agreement)
and to be bound by the provisions of the Shareholders’ Agreement to the extent
applicable to Investor.

 

3.                                      Representations and Warranties of
Investor.  In addition to any representations and warranties set forth in the
Shareholders’ Agreement, Investor hereby represents and warrants to the Company,
as of the date hereof, as follows:

 

(a)                                 Authorization.  Investor has all requisite
power and authority to execute and deliver this Agreement and the Shareholders’
Agreement, to consummate the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder.  This Agreement and the
Shareholders’ Agreement have each been duly and validly executed and delivered
by Investor.  This Agreement and the Shareholders’ Agreement each constitute a
legal, valid and binding obligation of Investor enforceable against Investor in
accordance with their respective terms.

 

1

--------------------------------------------------------------------------------


 

(b)                                 No Consent. No consent, authorization,
approval, order, license, certificate or permit of or from, or declaration or
filing with, any federal, state, local or other governmental authority, or any
court or any other tribunal, is required by Investor for the execution, delivery
or performance by Investor of this Agreement and the Shareholders’ Agreement
other than approval of the Exchange Control Division of the Bermuda Monetary
Authority.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement and the Shareholders’ Agreement, and the consummation of the
transactions contemplated hereby and thereby and the performance of Investor’s
obligations hereunder and thereunder will not conflict with, or result in any
violation of or default under any provision of any governing instrument
applicable to Investor, or any agreement or other instrument to which Investor
is a party or by which Investor or any of the properties of Investor are bound,
or any law, permit, franchise, judgment, decree, statute, rule or regulation
applicable to Investor or Investor’s business or properties.

 

(d)                                 Accredited Investor.  Investor is an
“Accredited Investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”).

 

(e)                                  Available Information.  Investor is
familiar with the Company’s business, plans and financial condition.  Investor
understands all of the terms of the purchase of the Common Shares and the risks
associated with an investment in the Company.  Investor acknowledges that it has
received all information that is essential to Investor in making an informed
investment decision whether to purchase the Common Shares and that Investor is
relying solely on its own examination of the Company, the Common Shares and the
terms and conditions of this Agreement and the Shareholders’ Agreement,
regardless of the information previously provided to Investor, prior to making
any investment decision with respect to purchase of the Common Shares.  Investor
has consulted its own financial, legal and tax advisors with respect to the
economic, legal and tax consequences of an investment in the Common Shares and
has not relied on the Company or any of its officers, directors, managers,
affiliates, agents or professional advisors for advice as to such consequences. 
Investor acknowledges that any and all documents, whether oral or in writing,
regarding the investment contemplated hereunder are superseded and are qualified
in their entirety by the provisions of the Shareholders’ Agreement and this
Agreement.

 

(f)                                   Restrictions. Investor understands that
the offering and sale of the Common Shares is intended to be exempt from
registration under the Act by virtue of Section 4(2) of the Act and the
provisions of Regulation D promulgated thereunder and any state “blue sky” or
similar laws.  Investor further acknowledges that no filings have been made
under the Act or any state “blue sky” or similar laws, and to the extent
permitted by law, Investor waives any other filings or notifications.  In
furtherance thereof, Investor represents and warrants to and agrees with the
Company and its affiliates as follows: (i) Investor realizes that the basis for
the exemption may not be present if, notwithstanding such representations,
Investor has in mind merely acquiring Common Shares and underlying securities
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise; (ii) Investor has the financial ability to
bear the economic risk of its investment, has adequate means for providing for
its current needs and contingencies and has no need for liquidity with respect
to its investment in

 

2

--------------------------------------------------------------------------------


 

the Company; and (iii) Investor is an investor experienced in the purchase of
securities that are offered pursuant to an exemption under the Act and
understands that such securities are not liquid or marketable.  Investor has
such knowledge and experience in financial and business matters as to enable it
to evaluate the merits and risks of purchasing the Common Shares and to make an
informed decision to do so.

 

(g)                                  Investment Intent.  Investor is acquiring
the Common Shares for its own account as principal, not as a nominee or agent,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof in whole or in part and no other
person has a direct or indirect beneficial interest in such Common Shares and
underlying securities.  Further, Investor does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participations to such person or entity or to any third
person, with respect to any of the Common Shares.  Investor understands that the
Common Shares are a speculative investment which involve a high degree of risk
of loss of the entire investment in the Company.

 

(h)                                 Transferability.  Investor recognizes that
(i) the Common Shares will be subject to certain restrictions on transferability
as described in the Shareholders’ Agreement, and (ii) the marketability of the
Common Shares will be severely limited.  Investor agrees that it will not
transfer, sell or otherwise dispose of the Common Shares in any manner that will
violate the Shareholders’ Agreement, the Act or similar state or foreign
securities laws or will subject the Company to regulation under the Investment
Company Act, the rules and regulations of the Securities and Exchange
Commission, or the applicable laws of Bermuda, or any other country, state or
municipality having jurisdiction thereof.  In particular, Investor is aware that
the Common Shares are “restricted securities,” as such term is defined in Rule
144 promulgated under the Act (“Rule 144”) and may not be sold pursuant to Rule
144 promulgated under the Act unless all of the conditions of Rule 144 are met. 
Investor also understands that the Company is under no obligation to register
the Common Shares on behalf of Investor or otherwise assist Investor in
complying with any exemption from registration under the Act.  Investor further
understands that sales or transfers of the Common Shares are further restricted
by state securities laws and the provisions of this Agreement which must be
executed by Investor as a condition precedent to receiving securities of the
Company.

 

(i)                                     Brokers.  Investor has not engaged any
broker or other person or entity that is entitled to a commission, fee or other
remuneration as a result of the execution, delivery or performance of this
Agreement or the Shareholders’ Agreement.

 

(j)                                    Residence of Investor.  Investor hereby
represents that the address of such Investor furnished by such Investor in
Section 5(c) hereof is such Investor’s principal business address.

 

(k)                                 Reliance on Representation and Warranties. 
Investor understands that the Common Shares are being offered and sold to
Investor in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Investor set forth herein in
order to determine the applicability of such exemptions and the suitability of
Investor to acquire the Common Shares.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to Investor, as of the date
hereof, as follows:

 

(a)                                 Organization and Good Standing. The Company
is a exempted company, duly organized, validly existing and in good standing
under the laws of Bermuda and has full company power and authority to carry on
its business as it is now being conducted and to own, lease or operate its
properties and assets.

 

(b)                                 Valid Issuance.  Upon receipt of the Capital
Contribution, the Common Shares issued to Investor will be duly and validly
authorized, will be duly and validly issued and fully paid, free and clear of
any and all liens, claims or encumbrances, other than those set forth in the
Shareholders’ Agreement or those imposed by Investor.  The issuance and sale of
the Common Shares contemplated hereby will not give rise to any preemptive
rights or rights of first refusal on behalf of any person.  The only rights of
the Shareholders in respect of their respective Common Shares will be as set
forth in the Shareholders’ Agreement.

 

(c)                                  Authorization; Enforceability.  The Company
has full capacity, power and authority to enter into this Agreement and to
consummate the transactions contemplated hereunder.  This Agreement has been
duly and validly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

(d)                                 No Consent.  Except as may be required in
connection with applicable securities laws, no consent, authorization, approval,
order, license, certificate or permit of or from, or declaration or filing with,
any federal, state, local or other governmental authority, or any court or any
other tribunal, is required by the Company for the execution, delivery or
performance by the Company of this Agreement other than the approval of the
Exchange Control Division of the Bermuda Monetary Authority.

 

(e)                                  No Conflict.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance of the Company’s obligations hereunder will not conflict with,
or result in any violation of or default under any provision of any governing
instrument applicable to the Company, or any agreement or other instrument to
which the Company is a party or by which the Company or any of the properties of
Investor are bound, or any law, permit, franchise, judgment, decree, statute,
rule or regulation applicable to the Company or its business or properties.

 

5.                                      Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement, together
with the Shareholders’ Agreement, collectively, constitutes the entire agreement
and understanding between and among the parties as to the subject matter hereof
and thereof and supersedes any and all prior discussions, agreements or other
communications or understandings, whether written or oral, of any and every
nature between and among them.

 

(b)                                 Amendments.  This Agreement may be amended
only by the mutual written agreement of the Company and Investor.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Notices.  Any notices, consents, waivers
and/or other communications under this Agreement shall be in writing and will be
deemed to have been duly given when (i) delivered by hand (with written
confirmation of receipt), (ii) sent by fax (with written confirmation of
receipt) or (iii) received by the addressee, if sent by a nationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses or fax numbers set forth below (or to such other address, attention or
fax number as a party may designate by notice to the other party given in
accordance with this Section 5(c)):

 

If to Investor, to

 

Altisource Asset Management Corporation

402 Strand St.

Frederiksted, United States Virgin Islands

00840-3531

Facsimile No.:  (770) 644-7420

Attention:  (340) 692-1046

 

If to the Company, to:

 

NewSource Reinsurance Company, Ltd.

Crawford House

50 Cedar Avenue

Hamilton, Bermuda HM 11

Facsimile No.:  (441) 295-6566

Attention:  Neil Horner

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177  Avenue of the Americas

New York, New York 10036

Facsimile No:  (212) 715-8000
Attention:  Russell Pinilis

 

(d)                                 Waiver.  No provision of this Agreement may
be waived in any manner except by written agreement of the party entitled to the
benefits of such provision.  In the event any provision hereof is waived, the
balance of the provisions hereof shall nevertheless remain in full force and
effect and shall in no way be waived, affected, impaired or otherwise
invalidated.  No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available, whether by contract,
at law, in equity or otherwise.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Third Party Beneficiaries.  Nothing
expressed or referred to in this Agreement will be construed to give any person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.

 

(f)                                   Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns and Investor and its heirs, legal representatives, executors,
administrators and permitted successors and assigns (as the case may be). 
Investor shall not assign any of its obligations hereunder without the prior
written consent of the Company.

 

(g)                                  Capitalized Terms.  All capitalized terms
which are defined in the Shareholders’ Agreement shall have the same meanings in
this Agreement as in the Shareholders’ Agreement, unless otherwise defined
herein or unless the context otherwise requires.

 

(h)                                 Applicable Law.  This Agreement shall be
governed by, construed and enforced in accordance with the laws of Bermuda,
without regard to principles of conflict of laws.

 

(i)                                     Agreement in Counterparts.  This
Agreement may be executed in more than one counterpart, each copy of which when
so executed, then delivered or transmitted by facsimile or in pdf file by
e-mail, shall be deemed to be an original, but all such counterparts shall,
together, constitute one and the same instrument.

 

(j)                                    Headings.  The headings of the Sections
hereof are inserted as a matter of convenience and for reference only and in no
way define, limit or describe the scope of this Agreement or the meaning of any
provision hereof.

 

(k)                                 Severability.  If any provision of this
Agreement or the application of any such provision to any party or circumstance
shall be determined by any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder of this Agreement, or the application
of such provision to any party or circumstance other than those to which it is
so determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If the final judgment of a court of competent jurisdiction declares that any
term or provision hereof is invalid or unenforceable, the parties hereto agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration or area of the term or provision,
or to delete specific words or phrases, and to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

(l)                                     Expenses.  Each party shall be
responsible for such party’s own expenses in connection with the negotiation,
execution and delivery of this Agreement and the Shareholders’ Agreement and the
consummation of the transactions contemplated hereunder and thereunder.

 

6

--------------------------------------------------------------------------------


 

(m)                             Waiver of Jury Trial. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT
LIMITATION, ANY COUNTERACTION OR COUNTERCLAIM, WHETHER IN CONTRACT, STATUTE,
TORT (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE) OR OTHERWISE.

 

(n)                                 Specific Performance. The parties
acknowledge that they will be irreparably damaged if the provisions of this
Agreement are not specifically enforced.  Should any controversy arise
concerning a breach of any provision of this Agreement, an order or injunction
may be issued restraining the breach pending the determination of such
controversy (without the posting of any bond and without proving that damages
would be inadequate), and the resolution of the controversy shall be enforceable
in a court of equity by a decree of specific performance.  Each party shall be
permitted to enforce specifically the terms and provisions hereof in any court
of Bermuda or any other court having jurisdiction, this being in addition to any
other remedy to which such party may be entitled at law or in equity or
otherwise.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the date
first written above.

 

 

THE COMPANY

 

 

 

 

 

 

 

 

 

NEWSOURCE REINSURANCE COMPANY, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen H. Gray

 

 

Name:

Stephen H. Gray

 

 

Title:

Director

 

[Company Signature Page to Subscription Agreement - AAMC]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

 

THE INVESTOR

 

 

 

 

 

ALTISOURCE ASSET MANAGEMENT CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Ashish Pandey

 

 

Name:

Ashish Pandey

 

 

Title:

Chief Executive Officer

 

[Investor Signature Page to Subscription Agreement - AAMC]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Wire Instructions

 

Bank:

ABA No.:

Account Name:

Account No.:

Reference:

Attention:

 

--------------------------------------------------------------------------------